Citation Nr: 0127003	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-02 349	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to service connection for a psychotic 
disorder, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from July 30, 1974 to 
October 30, 1974.  In the current appeal, the claimant 
advances the claims as custodian of the veteran's children.  
She is not the surviving spouse of the veteran, but rather 
his mother.  The three children are identified as E.V., H.V., 
and G.V.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2, 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to Dependency and Indemnity Compensation (DIC).  
The appeal also concerns a May 2000 rating decision, which 
denied entitlement to service connection for a psychotic 
disorder, for purposes of accrued benefits. 


REMAND
  
While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement to submit a well-grounded claim in order to 
trigger VA's duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 
2098-99 (2000) (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of this claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA,  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified and more fully defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements, including notification when an 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

The current claimant had previously prosecuted a claim of 
entitlement to service connection for an acquired psychiatric 
disorder in a custodian on behalf of the veteran, her son, 
who died during the pendency of the claim.  In the current 
appeal, the claimant advances the claims as custodian of the 
veteran's children.  She is not the surviving spouse of the 
veteran, but rather his mother.  The three children are 
identified as E.V., H.V., and G.V.  

Although the veteran's appeal terminated with his death, 
Congress has set forth a procedure for a qualified survivor 
to carry on, to a limited extent, a deceased claimant's claim 
for VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; see also Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  However, the record is unclear as 
to whether the claimant actually has the authority to pursue 
the claim on behalf of the veteran's children.  This matter 
requires clarification.

Assuming for the sake of argument, but without deciding, that 
the claimant has the authority to prosecute the claim on 
behalf of the minor children of the deceased veteran, the 
Board observes that the claimant was notified on March 2, 
2000 that the claim for entitlement to Dependency and 
Indemnity Compensation (DIC) had been denied and that was the 
determination certified for appeal.  A notice of disagreement 
was received on March 10, 2000.  A Statement of the Case was 
issued on February 9, 2001.  A document submitted by the 
claimant on February 23, 2001 declared "no need to continue 
the appeal."  The next correspondence from the claimant or 
her representative directed to an appeal of the DIC claim 
appears to be a statement from accredited representative in 
an appealed case that was date stamp received on May 1, 2001.

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

Even if a substantive appeal is submitted in a timely 
fashion, it must be "properly completed."  38 C.F.R. § 
20.202.  It "should set out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3).  When the substantive appeal fails to allege 
specific error of fact or law, the Board may dismiss the 
appeal.  38 U.S.C.A. § 7105(d)(5).

A timely notice of disagreement is jurisdictional in nature 
and absolutely essential in order to confer appellate 
jurisdiction upon the Board.  See, e.g., Rowell v. Principi, 
4 Vet. App. 9 (1993).  A timely substantive appeal is 
likewise jurisdictional.  Roy v. Brown, 5 Vet. App. 554 
(1993).

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet. App. 195 (1996), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") affirmed a Board decision which denied the 
appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated). 

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
AOJ, the Board must consider 1) whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, 2) whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and 3) whether the SOC provided to the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29.  
If not, the matter must be remanded to the AOJ to avoid 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the claimant has been notified that as to a question 
vis-à-vis whether a timely substantive appeal was filed with 
respect to the RO's denial of the DIC claim.  She has not yet 
been afforded an opportunity to present argument and/or 
evidence on this question, nor has she been provided a SOC or 
supplemental SOC (SSOC) with respect to the issue of the 
timeliness of his appeal.  She is hereby also notified as to 
her right to a hearing on the matter if she so desires.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9.

Again assuming for the sake of argument, but without 
deciding, that the claimant has the authority to prosecute 
the claim for accrued benefits on behalf of the minor 
children of the deceased veteran, translations of certain lay 
statements from Spanish into English have been associated 
with the claims file since a panel of 3 VA psychiatrists 
determined in March 1996 that the veteran did not suffer from 
a psychosis during service.  It is not completely clear that 
any of the panel members could have translated and considered 
those statements, thereby some might question the adequacy of 
their opinion.  Accordingly, pursuant to the duty to assist, 
the Board would consider whether another opinion is indicated 
in accordance with the instructions as detailed below. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  If, and only if, the RO should 
determine that the claimant may 
legitimately pursue the claims on behalf 
of the deceased veteran's children, the 
following additional development should 
be undertaken:

a) The entire claims file should be 
directed to a  psychiatrist for a 
medical opinion regarding the 
deceased veteran's psychiatric 
disorder.  Specifically, after 
reviewing the records, the reviewer 
is requested to express an opinion 
as to the following questions: 

[a] What was the nature of the 
veteran's psychiatric disorder 
reflected by the most contemporary 
medical record prior to his death? 

[b] Thereafter, the reviewer should 
enter an opinion as to the 
relationship, if any, between the 
veteran's in-service symptoms and 
the psychiatric disorder that most 
likely existed at the time of his 
death.  In connection therewith, the 
reviewer should state the basis of 
the opinion. 

[c] The reviewer is further asked to 
discuss the testimony of Dr. J. at 
hearings in May 1995 and January 
1996.  Specifically, the reviewer 
should discuss Dr. J.'s testimony 
that the veteran's in-service 
diagnosis of personality disorder 
was erroneous, that the veteran 
manifested a psychosis during 
service, and that the symptoms in 
service have evolved into the 
veteran's current psychiatric 
disorder. 

Specific reference should also be 
made to certain Spanish-translated 
documents.  Comment is specifically 
invited as to a statement dated 
October 27, 1994 by Mr. I.G.L., 
wherein it was indicated that the 
veteran lost almost 100 pounds 
during his military service. 

The reviewer should identify the 
information on which he based his 
opinion. The opinion should 
adequately summarize the relevant 
history and clinical findings, and 
provide a sufficiently detailed 
explanation as to all medical 
conclusions rendered.  If the matter 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
reviewer. 

2.  The claimant and her representative 
should be afforded the opportunity to 
submit further evidence, argument, and/or 
comment with regard to the question of 
the timeliness of appeal of the DIC 
claim.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  

Thereafter, the RO should readjudicate 
the issues in appellate status.  If the 
determination remains adverse to the 
claimant, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  If the determination 
regarding a timely appeal of the DIC 
claim remains adverse to the claimant, 
the SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.302).  See 38 
C.F.R. §§ 19.29, 19.31 (2001).  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the claimant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




